Case 3:20-cv-00049-HES-PDB Document6 Filed 05/11/20 Page 1 of 1 PagelID 68

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
THOMAS EL BEY CARLOS LAMON,
Plaintiff,
. CASE NO. 3:20-cv-49-J-20PDB
J.J. LLOYD ET AL.,

Defendants.
/

 

ORDER

THIS CAUSE is before this Court on the Magistrate Judge’s Report and Recommendation
(Dkt. 5). The Magistrate Judge recommended the case be dismissed for Plaintiff's failure to
prosecute the case, and his failure to comply with a court Order.

No objections were filed to the Report and Recommendation. After an independent review
of the record and upon consideration of the Report and Recommendation, this Court adopts the
same in all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judges Report and Recommendation (Dkt. 5) is adopted;

2. This case is DISMISSED WITHOUT PREJUDICE for Plaintiff's failure to prosecute
this case; and]

3. The Clerk is directed to terminate all pending motions and close this case.

Copies to:
Hon. Patricia D. Barksdale
Thomas E] Bey Carlos Lamon, Pro Se

 
